Citation Nr: 0818700	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

4.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain.

5.  Entitlement to a rating in excess of 10 percent for left 
ankle sprain.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

8.  Entitlement to an earlier effective date for the grant of 
service connection for a right knee disability.

9.  Entitlement to a temporary total (convalescent) rating 
under 38 C.F.R. § 4.30 following knee surgery in June 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to August 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Chicago RO.  In March 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  

At the Travel Board hearing it was called to the Board's 
attention that while an April 1999 rating decision granted 
service connection for hypertension and disabilities of the 
low back, right knee, ankles, and right middle finger, 
effective August 25, 1998, the day following the veteran's 
separation from service, an August 2002 rating decision (and 
subsequent ratings) reflect that the effective date of the  
grant was December 2, 1998.  This matter is referred to the 
RO (for reconciliation of the discrepancy).  

The matters of the ratings for low back, bilateral ankle, and 
right knee disabilities and hypertension, and service 
connection for a left knee disability are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

On March 6, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his intent to withdraw his appeal of the denials 
of TDIU, an effective prior to December 2, 1998 for the grant 
of service connection for a right knee disability, and a 
temporary total rating for convalescence following right knee 
surgery in June 2001; there is no question of fact or law in 
these matters remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn his appeals seeking TDIU, an 
effective prior to December 2, 1998, for the grant of service 
connection for a right knee disability; and a temporary total 
rating for convalescence following surgery in June 2001; the 
Board has no further jurisdiction in these matters.  
38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal for an effective date prior to 
December 2, 1998 for the grant of service connection for a 
right knee disability, TDIU, and a temporary total rating for 
convalescence following June 2001 knee surgery, no further 
discussion of the impact of the VCAA on these matters is 
necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the March 2008 Travel Board hearing, the veteran confirmed 
that he was withdrawing his appeals seeking TDIU, an earlier 
effective date for the grant of service connection for a 
right knee disability; and a temporary total rating for 
convalescence following June 2001 right knee surgery.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration in these matters, and the appeals in the 
matters must be dismissed.


ORDER

The appeals seeking TDIU, an effective date prior to December 
2, 1998, for the grant of service connection for a right knee 
disability, and a temporary total convalescent rating under 
38 C.F.R. § 4.30 following knee surgery in June 2001 are 
dismissed.


REMAND

At the March 2008 Travel Board hearing, the veteran testified 
that his physician told him that he had fluid on his left 
knee, affecting range of motion; he added that no formal 
diagnosis was given.  Service connection for a left knee 
disability was denied, in part, because such disability was 
not shown.  His testimony suggests that there are pertinent 
treatment records outstanding which must be secured, and that 
an examination may be necessary.  

The veteran also alleged in his testimony that his low back, 
ankle, and right knee disabilities have increased in severity 
since his last VA examination.  As considerable time has 
lapsed since that examination, the assertion is plausible.  
Accordingly, a contemporaneous examination is necessary (and 
updated treatment records must be secured).

Regarding hypertension, he testified that recently his blood 
pressure was quite elevated (which should be documented in 
treatment records).  He indicated that he was seen at the 
Cardio Clinics, and that his blood pressure medication was 
going to be adjusted because his hypertension was not under 
control.  As the testimony suggests that the hypertension may 
have worsened, and that there may be pertinent treatment 
records outstanding, development for the records and a 
contemporaneous examination is indicated.   

It is noteworthy that the United States Court of Appeals for 
Veterans Claims has held that "staged" ratings may be 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that with respect to an increased rating 
claim, VCAA notice must include with some degree of 
specificity, notice of what evidence is needed to support the 
claim.  The veteran has not received Vazquez-compliant 
notice. While he expressed some understanding of criteria for 
substantiating increased rating claims, the RO will have 
opportunity to provide formal notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file copies of the 
complete clinical records of all VA 
treatment and evaluations the veteran has 
received for his low back, knees, ankles, 
and hypertension since August 2007.  If 
he has received any private treatment for 
these disabilities, such treatment 
records should also be secured, with his 
cooperation (i.e., identifying the 
treatment and providing any necessary 
authorizations).

2.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the existence (and likely 
etiology) of any left knee disability, 
and the current severity of his service-
connected low back, bilateral ankle, and 
right knee disabilities.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Based on 
review of the record and examination of 
the veteran, the examiner should (a) 
Opine whether or not the veteran has a 
chronic left knee disability.  If he 
does, the examiner should specify the 
diagnosis for the disability, and opine 
whether it was caused or aggravated by 
his service connected right knee 
disability?  If the opinion is to the 
effect that a left knee disability was 
not caused by the right knee disability 
but was aggravated by such disability, 
the examiner should further identify the 
pathology, symptoms and impairment due to 
such aggravation.  

(b) The examiner should also determine 
the severity of the veteran's service-
connected low back, bilateral ankle, and 
right knee disabilities.  The examination 
should specifically include range of 
motion studies for the thoracolumbar 
spine, right knee, and both ankles (to 
include notation of any limitations due 
to pain, on use).  All symptoms and 
functional limitations due to these 
service-connected disabilities should be 
described in detail, and the examiner 
should give the rationale for all opinion 
given.  

If the veteran is found to have 
neurological symptoms associated with his 
low back disability, the RO should 
arrange for a neurological examination to 
determine the nature and extent of such 
symptoms.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must report, in detail, all 
neurological findings pertaining to the 
service-connected low back disability, 
and comment on the functional impairment 
associated with the symptoms.  

3.  The RO should arrange for a heart 
diseases examination of the veteran to 
determine the current severity of his 
hypertension.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  All findings should be 
reported in detail, and the examiner 
should provide the rationale for any 
opinions given.
4.  The RO should then re-adjudicate 
these claims (to include consideration of 
the possibility of "staged ratings" in 
accordance with Hart, supra, as 
indicated).  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


